Order, Supreme Court, Bronx County (Kenneth L. Thompson, J.), entered September 18, 2007, which granted the motion of defendant Washington Mutual Bank (WAMU) to dismiss the complaint against it for lack of subject matter jurisdiction, unanimously affirmed, with costs.
WAMU is a federal savings association operating under the supervision of the federal Office of Thrift Supervision, an agency established by the Home Owners’ Loan Act (HOLA) (12 USC § 1462a [a]) and authorized to promulgate regulations (12 USC § 1463 [a] [2]) that preempt state laws affecting the operations of federal savings associations (see 12 CFR 560.2 [a]). The types of state laws expressly preempted by these regulations include those purporting to impose requirements regarding loan-related fees; disclosure and advertising; processing, origination or servicing of mortgages; and disbursements and repayments (12 CFR 560.2 [b] [5], [9], [10], [11]).
Since plaintiffs claims based on state law more than incidentally concern the processing, origination or servicing of loans and WAMU’s lending operations, the state laws invoked by plaintiff, as applied to his allegations, are expressly preempted by HOLA (Monroig v Washington Mut. Bank, FA, 19 AD3d 563 [2005]).
In view of our disposition, we need not reach plaintiff’s remaining contention. Concur — Tom, J.E, Friedman, DeGrasse, Freedman and Manzanet-Daniels, JJ.